United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2923
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Lloyd Davenport

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                             Submitted: April 9, 2021
                              Filed: April 14, 2021
                                  [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Lloyd Davenport appeals the sentence imposed by the district court1 after he
pleaded guilty to drug offenses. His counsel has moved for leave to withdraw, and

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are
reviewed for substantive reasonableness under deferential abuse of discretion
standard; abuse of discretion occurs when court fails to consider relevant factor, gives
significant weight to improper or irrelevant factor, or commits clear error of judgment
in weighing appropriate factors). Further, the court imposed a sentence below the
Guidelines range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir.
2013) (noting that when district court has varied below Guidelines range, it is “nearly
inconceivable” that court abused its discretion in not varying downward further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-